371 F.2d 549
UNITED STATES of America ex rel. Abe Jacob PLETCHER, Appellant,v.Harry E. RUSSELL, Superintendent State Correctional Institution, Huntingdon, Pennsylvania, Appellee.
No. 16104.
United States Court of Appeals Third Circuit.
Submitted January 3, 1967.
Decided January 16, 1967.

Abe Jacob Pletcher, pro se.
Frank B. Warfel, Dist. Atty., Hollidaysburg, Pa., for appellee.
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant, a Commonwealth of Pennsylvania prisoner, on August 23, 1963, was convicted on plea of guilty to the offense of prison breach. Eventually he applied to the United States District Court for the Middle District of Pennsylvania for a Writ of Habeas Corpus. He frankly admits he had a hearing on this on August 6, 1965. He states that he attended "but for various reasons he was unable to secure witnesses or their deposition and thus prove pertinent facts and allegations of his petition." His claim is that he "did not have counsel at his plea, trial or sentencing, nor did he knowingly or intelligently waive counsel." He admits he refused the trial court's offer to appoint counsel for him. He says this is because the particular lawyer represented two co-defendants who were going to plead guilty and he intended to plead not guilty. He admits he would have been tried alone. He makes no denial of prison breach but claims to have been relying on "the mitigating circumstances of the prison breach." He says "Even though Appellant refused counsel prior to trial the refusal did not act as an effective waiver until counsel was clearly, knowingly and intelligently waived before the trial Judge." He states he had initial indecision on the question of accepting counsel and that moments later he refused counsel. He quotes "from p. 4 of the notes of testimony of trial * * *" as follows:


2
"Examination by Mr. Warfel: (District Attorney)


3
Q: Mr. Pletcher, do you desire Mr. Routch to represent you?


4
A: No; thank you.


5
Q: You don't want Mr. Routch as counsel?


6
A: No; thank you.


7
Q: Do you desire the court to appoint any other person as counsel for you?


8
A: No; thank you.


9
By the Court: The court will direct that the case be proceeded with."


10
We have examined appellant's other contentions. We find them without merit.


11
The judgment of the district court will be affirmed.